Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-54 are pending in the Claim Set filed 9/9/2022.
Claims 53 and 54 are newly added.
Claim 1-24, 28-37 and 43-51 (Group I) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 25-27, 38-41 and 52-54 are for examination.
The 103 rejection set forth below has been reformulated that is necessitated by Applicant’s claim amendments

Withdrawn Objections/Rejections
The objection to claims 25-27, 38 and 52 are withdrawn in view of the claim amendments.
The rejection of claim 27 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendments.


Claim Rejections - 35 USC § 103
(reformulated)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 25, 26, 38-41 and 52-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mana et al (Oil-in-oil microencapsulation technique with an external perfluorohexane phase, International Journal of Pharmaceutics, Vol. 338, no. 1-2, 23 May 2007, cited in IDS filed 3/23/2021, cite No. 13) [Mana] in view of Jaworowicz et al (USP 6479065) [Jaworowicz]. This rejection has been reformulated.

Instant Claims
Claim 25, 26, 38-41 and 52-54 are product-by-process claims. Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claims 25, 26, 38-41 and 52-54,
Mana teaches microencapsulated of lipophilic drugs comprising the use of perfluorohexane as an external oil to produce microparticles, wherein a lipophilic drug is entrapped within a polymer matrix, e.g., polyvinylpyrrolidone/vinylacetate (copovidone), comprising a step of dissolving a lipophilic drug in dichloromethane followed by pouring the solution into perfluorohexane (fluorocarbon liquid) containing a fluoridated polyester (reads on a fluorosurfactant), such that an emulsion is formed by the stirring mixture, and subsequently the dichloromethane (fluorocarbon) was evaporated, thereafter the obtained suspension was filtered to provide encapsulated drug microparticles, wherein the microparticles were collected and dried (Abstract; p.234, Fig.1; See entire document).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide encapsulated drug microparticles in view of the teachings of Mana, wherein the product by process comprises multiple steps involving the use of a fluorocarbon liquid and a fluorosurfactant. 
Moreover, as taught by Mana, the encapsulated drug microparticles are sustained release microparticles, wherein release of the drug comprises about 90% over 24 hours (p.234, right column; See Fig. 2, p.235). Mana teaches that the method of providing encapsulated drug microparticles is deemed suitable for varied lipophilic drugs (See Conclusion), wherein the use of a fluorocarbon liquid and a fluorosurfactant provide s a new promising tool for preparation of microencapsulated drug microparticles wherein this emulsification method allows the entrapment of lipophilic drugs into hydrophilic or lipophilic polymers in the absence of an aqueous phase (Abstract; see entire document).
Manna differs from the claims in that the document does not teach polymer coated microparticles in a sustained release composition comprising a protein (for example, encapsulated protein  microparticles).
However, Jaworowicz cures the deficiencies. 
Jaworowicz teaches sustained release compositions comprising biologically active agents, e.g., proteins and antibodies (Abstract; col.1, left col.; col.7, bottom; col.8, top and last paragraph to col.9, left col. Top; claim). Jaworowicz teaches that the protein was entrapped in a polymer matrix wherein polyvinylpyrrolidon/vinylacetate (copovidone) was used as the polymer (col.8, third paragraph). Which is similar to Mana also providing copovidone as the encapsulating polymer.  
Jaworowicz teaches that many conditions require administration of sustained level of a medicament or biologically active agent, wherein the ability to provide a sustained level of medicament can result in improved patient compliance (col.1, top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide encapsulated protein microparticles in view of the teachings of Mana and Jaworowicz, as a whole, wherein encapsulated biologically active agents, wherein sustained release composition comprising proteins are provided in absence of water while having a reasonable expectation of success of providing microparticles  that have the ability to provide a sustained level of biologically active agents that would result in improved patient compliance in accordance with the teachings of Mana and Jaworowicz, as a whole.
Thus, all the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention
Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Mana and Jaworowicz, as a whole.

Response to Arguments
Applicants argue that Mana differs from the claims in that Mana does not teach polymer coated microparticles in a sustained release composition comprising a protein. Further, the method of Jaworowicz teaches away from the instant product of the subject application, as discussed in the reply filed 9/9/2022.

Applicant’s arguments have been fully considered but they are not persuasive, because Instant Claims are clearly product-by-process claims, wherein even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Accordingly, the encapsulated protein microparticles as taught Man and Jaworowicz, as a whole, would be obvious to provide and indistinguishable from the claimed encapsulated protein microparticles. Moreover, Applicants manipulation of the pro-by-process steps fails to provide obvious structurally changes to the final product. Noteworthy claim 27 is free of the cited art because the structural difference comprising devoid of pores and channels is distinctly different from the encapsulated protein microparticles that are porous as taught Man and Jaworowicz, as a whole. 

Conclusions
Claims 25, 26, 38-41 and 52-54 are rejected.

Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626